                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00475-RJC-DCK

SHEATINA SPARKS,                               )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )                 ORDER
COLOPLAST CORP.,                               )
                                               )
              Defendant.                       )
                                               )

       THIS MATTER comes before the Court on Defendant’s Motion for Partial

Summary Judgment, (Doc. No. 57), and Defendant’s Motion to Exclude or Limit

Certain Opinions and Testimony of Bruce Rosenzweig, M.D., (Doc. No. 59).

       This case is part of multidistrict litigation pending in the Southern District of

West Virginia, Master File No. 2:12-MD-02387, MDL No. 2387. On September 24,

2019, this case was transferred to the Western District of North Carolina. (Doc. No.

78.)   Prior to the case being transferred, Defendant filed a Motion for Partial

Summary Judgment, (Doc. No. 57), and a Motion to Exclude or Limit Certain

Opinions and Testimony of Bruce Rosenzweig, M.D., (Doc. No. 59).

       IT IS THEREFORE ORDERED that:

       1.    Defendant’s Motion for Partial Summary Judgment, (Doc. No. 57), and

             Motion to Exclude or Limit Certain Opinions and Testimony of Bruce

             Rosenzweig, M.D., (Doc. No. 59), are DENIED without prejudice to

             refiling in this Court; and
2.   The parties shall file a status report within fourteen days of the date of

     this Order.




                   Signed: February 21, 2020




                                       2
